Name: Decision of the EEA Joint Committee No 1/95 of 27 January 1995 amending Protocol 47 of the EEA Agreement, on the abolition of technical barriers to trade in wine
 Type: Decision
 Subject Matter: marketing;  European construction;  agricultural activity;  international trade;  economic policy;  foodstuff;  beverages and sugar
 Date Published: 1995-03-02

 2.3.1995 EN Official Journal of the European Communities L 47/19 DECISION OF THE EEA JOINT COMMITTEE No 1/95 of 27 January 1995 amending Protocol 47 of the EEA Agreement, on the abolition of technical barriers to trade in wine THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Protocol 47 to the Agreement was amended by Decision of the EEA Joint Committee No 7/94 of 21 March 1994 amending Protocol 47 and certain Annexes to the EEA Agreement (1); Whereas Commission Regulation (EC) No 1252/94 of 31 May 1994 amending Regulation (EEC) No 586/93 providing for an exception in respect of the volatile acid content of certain wines (2) and Regulation (EC) No 1362/94 of 15 June 1994 amending Commission Regulation (EEC) No 3201/90 laying down detailed rules for the description and presentation of wines and grape musts (3), and Council Regulations (EC) No 1891/94 of 27 July 1994 amending Regulation (EEC) No 822/87 on the common organization of the market in wine (4) and Regulation (EC) No 1893/94 of 27 July 1994 amending Regulation (EEC) No 2332/92, as regards sparkling wines produced in the Community and Regulation (EEC) No 4252/88 on the preparation and marketing of liqueur wines produced in the Community (5) are to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 Appendix 1 to Protocol 47 to the Agreement shall be amended as specified in the Annex to this Decision. Article 2 The texts of Regulation (EC) No 1252/94, Regulation (EC) No 1362/94, Regulation (EC) No 1891/94 and Regulation (EC) No 1893/94 in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 The Decision shall enter into force on 1 March 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 27 January 1995. For the EEA Joint Committee The President G. J. L. AVERY (1) OJ No L 160, 28. 6. 1994, p. 1. (2) OJ No L 137, 1. 6. 1994, p. 45. (3) OJ No L 150, 16. 6. 1994, p. 7. (4) OJ No L 197, 30. 7. 1994, p. 42. (5) OJ No L 197, 30. 7. 1994, p. 45. ANNEX to Decision No 1/95 of the EEA Joint Committee APPENDIX 1 to PROTOCOL 47 ON THE ABOLITION OF TECHNICAL BARRIERS TO TRADE IN WINE to the EEA Agreement shall be amended as specified below. 1. In point 15 (Council Regulation (EEC) No 822/87): (a) the last indent before the adaptations (393 R 3111: Commission Regulation (EC) No 3111/93 of 10 November 1993, OJ No L 278, 11. 11. 1993, p. 48) shall be deleted; (b) the following indent shall be added before the adaptations:  394 R 1891: Council Regulation (EC) No 1891/94 of 27 July 1994 (OJ No L 197, 30. 7. 1994, p. 42). 2. In point 19 (Council Regulation (EEC) No 4252/88): (a) the last indent (393 R 3111: Commission Regulation (EC) No 3111/93 of 10 November 1993, OJ No L 278, 11. 11. 1993, p. 48) shall be deleted; (b) the following indent shall be added:  394 R 1893: Council Regulation (EC) No 1893/94 of 27 July 1994 (OJ No L 197, 30. 7. 1994, p. 45). 3. The following adaptation shall be added in point 22 (Council Regulation (EEC) No 2392/89): (d) In Article 25 (1) (c):  second indent, the words ... the name or business name of the importer ...  shall be replaced by the words ... the name or business name of the bottler.. ;  the third indent shall read as follows:   are put up in other containers: the name or business name of the consignor and of the local administrative area or part thereof where his head office is situated;  (e) In Article 26 (1) (c):  second indent, the words ... the name or business name of the importer ...  shall be. replaced by the words ... the name or business name of the bottler ... ;  the third indent shall read as follows:   are put up in other containers: the name or business name of the consignor and of the local administrative area or part thereof where his head office is situated;  (f) Article 27 (1) (d) shall read as follows: (d) the name or business name of the consignor and the local administrative area or part thereof where his head office is situated; . 4. The following indent shall be added in point 26 (Commission Regulation (EEC) No 3201/90) before the adaptations:  394 R 1362: Commission Regulation (EC) No 1362/94 of 15 June 1994 (OJ No L 150, 16. 6. 1994, p. 7). 5. The following indent shall be added in point 38 (Council Regulation (EEC) No 2332/92):  394 R 1893: Council Regulation (EC) No 1893/94 of 27 July 1994 (OJ No L 197, 30. 7. 1994, p. 45). 6. The following adaptation shall be added in point 39 (Council Regulation (EEC) No 2333/92): (d) Article 3 (3) shall read as follows: 3. In the case of the products referred to in Article 1 (1) (c) and (d), the description on the labelling shall include the following information in addition to the information specified in paragraph 1: (a) the name or business name of the producer or of a vender established in the EEA; and (b) the names of the local administrative area or part of such area, and EEA State in which the abovementioned person's head office is situated; in accordance with Article 5 (4) and (5). . 7. In point 41 (Commission Regulation (EEC) No 586/93): (a) the following shall be added before the adaptation: , as amended by:  394 R 1252: Commission Regulation (EC) No 1252/94 of 31 May 1994 (OJ No L 137, 1. 6. 1994, p. 45).; (b) the following adaptation shall be added: The provisions of the Regulation shall, for the purposes of the Agreement, be read with the following adaptation: Article 1 (d) shall not apply. 8. Point 42 (Commission Regulation (EEC) No 2238/93) shall be replaced by the following: 42. 393 R 2238: Commission Regulation (EEC) No 2238/93 of 26 July 1993 on the accompanying documents for the carriage of wine products and the relevant records to be kept (OJ No L 200, 10. 8. 1993, p. 10.), as corrected by OJ No L 301, 8. 12. 1993, p. 29. The provisions of the Regulation shall, for the purpose of the present Agreement, be read with the following adaptations: (a) Article 1 (1) (b) first indent and 1 (2) shall not apply; (b) Article 5 (2) shall not apply; (c) Article 6 (1) second subparagraph shall not apply; (d) Article 7 (1) (a) (ii), 7 (5) and 7 (6) shall not apply; (e) In Article 7 (1) (c) first indent, the words   on copies 1 and 2 ...  shall be replaced by the words   on copies 1, 2 and 4 ... ; (f) Article 8 (1) (c) (i) shall be completed by the following indents:   in the case of the document referred to in Regulation (EEC) No 2719/92: copy No 4 or a certified copy of it shall be handed to the competent authority in the State of destination by the consignee or his representative;  in the case of the document referred to in Regulation (EEC) No 3649/92: a certified copy of copy No 2 shall be handed to the competent authority in the State of destination by the consignee or his representative ; (g) Article 8 (2), 8 (3) and 8 (5) shall not apply; (h) Title II shall not apply; (i) Article 19 (2) shall not apply. 9. The following new point shall be inserted after point 42 (Commission Regulation (EEC) No 2238/93): 42a. 393 R 3111: Commission Regulation (EC) No 3111/93 of 10 November 1993 establishing the lists of quality liqueur wines produced in specified regions referred to in Articles 3 and 12 of Regulation (EEC) No 4252/88 (OJ No L 278, 11. 11. 1993, p. 48). 10. The following new point shall be added after point 46 (List of Austrian wines): 47. List of the official bodies officially recognized for the purpose of granting awards for table wines, quality wines psr and imported wines designated by a geographical ascription (OJ No C 289, 17. 11. 1990, p. 3), as amended by the lists published in OJ No C 339, 22. 12. 1992, p. 3, and OJ No C 37, 5. 2. 1994, p. 3.